DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, Figures 1-4 in the reply filed on 6/13/2022 is acknowledged. Claims 8-35 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat 2919169 issued to Jackson (hereinafter “Jackson”).
Regarding claim 1, Jackson teaches an insect release device (Fig 3, device shown is capable of releasing insects), comprising: 
a container (Fig 1, bucket 8) defining an inner volume (Fig 2, inner volume of 8) with a container opening at one end (Fig 2, opening of 8); and 
a lid (Fig 3, lid 18 with 60) to releasably engage with the container to cover the container opening and enclose the inner volume (Fig 2, removable lid 18 with 60), 
the lid comprising: 
a roosting panel (Fig 3, divider 42 is capable of being roosted on) coupled to the lid and positioned to extend into the inner volume when the lid is secured to the container (Fig 1 shows coupled to and secured), the roosting panel comprising a surface (Fig 3, 42 has a surface) for insects to roost upon (said surface is capable of being roosted on); and 
a port (Fig 3, port opening defined as between dividers 42 near 64 and directly adjacent to 60) defining a load-release pathway (Fig 3, pathway defined by dividers 42 including 64; Figures 2 and 3, the pathway is not blocked by 60), the port sized to interface with an insect sorting device that loads insects (Fig 7, port being a port is necessarily capable of interfacing with a device, including a device capable of sorting and loading insects) from the insect sorting device via the load-release pathway into the inner volume (Fig 1, pathway leads to inner volume), 
wherein the load-release pathway is configured to enable release of the insects after loading of the insects (Fig 3, removable lid 18 with 60  makes the pathway capable of enabling release and loading of contents, including insects).

Regarding claim 2, Jackson further teaches the surface of the roosting panel (Fig 3, 42) comprises a textured surface (Fig 3, cork sheet 64 has textured surface) for insects to grasp onto (having texture means the surface capable of insects grasping onto).

Regarding claim 4, Jackson further teaches the roosting panel (Fig 3, 42) comprises a tab at one edge (Fig 3, 40 is at one edge); and the lid (18 with 60) comprises a slot (Fig 3, 38) to releasably secure the tab of the roosting panel to the lid (said slot is capable of releasing and securing said tab).

Regarding claim 6, Jackson further teaches the roosting panel (Fig 3, 42) comprises 
a first edge profile (Fig 4, an edge profile of 42 is shown substantially vertical) that matches an inner profile (Fig 4, an inner wall profile of 8 is shown substantially vertical) of the container (thereby each said profile is matched substantially vertically) and 
extends a full length of the container (claims 2 and 3, divider 42 is connected to the top of bucket 8 and the bottom of a pan, wherein the pan is resting on the bottom of 8, therefore 42 extends the full length of 8).

Regarding claim 7, Jackson further teaches the roosting panel (Fig 3, 42) defines a first opening (Fig 2, 56) to support a food element (col 2, lines 68-71, compartments, including 56, are capable of supporting artificial bait, which is a food element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of US Pub 20160123786 by Hanna et al. (hereinafter “Hanna”).
Regarding claim 3, Jackson further teaches the lid comprises roosting panels (Fig 3, 42) arranged radially on the lid (Fig 3, four radial dividers 42 arranged on the lid, plus additional dividers (Fig 7 and col 2 lines 31-33, 44 is further divided into usable individual compartments using 42)),

But does not explicitly teach six panels.
	Hanna, however, teaches a similar divided container with a lid comprising six roosting panels arranged radially on the lid (Figures 1A, 1C, 2C and [0062], show a lid 10 with six panels 40 capable of roosting arranged radially on the lid).

The purpose of multiple panels is to have customizable separated chambers ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of panels of Jackson with six panels as taught by Hanna in order to beneficially offer the user variety in size and location of compartments to advantageously hold pills, dietary supplements and powdered supplements ([0064]) of varying size granularity for people with multiple medical challenges and/or ambitious optimal health goals.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of US Pat 5890627 issued to Storey (hereinafter “Storey”).
Regarding claim 5, Jackson further teaches the lid (Fig 3, 18 with 60) comprises a shape (col 2, line 7, circular shape) extending from a releasable connection (col 2, line 9, snap releasably) at a base (a base of 18) to the port (38) at a top (at a top of 18),

But does not explicitly teach that the lid is a conical shape.
	Storey, however, teaches similar divided container with a lid (Fig 7, 30 with 40) comprises a conical shape (Fig 7, 30 with funnel 40 shown conical) extending from a releasable connection (Fig 7 and col 4, lines 44-46, snap connection) at a base (30b) of the conical shape to a port (40a) at a top (at 40a) of the conical shape.

The purpose of a conical shape is to funnel contents conveniently out of the container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Jackson with a conical shape as taught by Storey in order to beneficially provide more interior space for a busy productive full day or more of fishing, as many small items such as hooks and bait are used by fisherman to catch a variety of fish. 
Additionally and in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to have changed the shape of the lid to conical having Jackson and Storey before them, since a change in shape is routine (MPEP 2144.04(IV)(B)). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733